DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outside" spanning line 14-15 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear where the outside is in the claim—i.e., outside of what?  This recitation is cited in several claims.  For purposed of examination, the Examiner interprets the recitation to be referring to an outside area of the lighting apparatus.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawkins (US 2016/0375161).
Regarding independent claim 1, Hawkins teaches a lighting apparatus comprising a white light emitting device (¶ [0055]) including at least one first light emitting diode (Fig. 6B, Element 256A) and a wavelength converter to implement white light (¶ [0076]); and at least one second light emitting diode (Fig. 6B, Element 256D) configured to emit light to sterilize at least one pathogenic microorganism (¶ [0072]), wherein the first light emitting diode is configured to emit light having a central wavelength in a range of about 300 nm to about 420 nm (¶ [0068]); the second light emitting diode is configured to emit light having a central wavelength in a range of about 400 nm to about 420 nm (¶ [0068]); the wavelength converter comprises a plurality of wavelength conversion substances to convert light of the first light emitting diode into white light (¶ [0076]); the lighting apparatus is configured to emit the white light implemented in the white light emitting device and light generated by the second light emitting diode to the outside (¶ [0076]).  The Examiner notes that the manner of operating the device does not differentiate apparatus claim from the prior art (MPEP § 2114 (II)).  Since Hawkins teaches each of the structural limitations of the claimed invention, the recitation “in irradiance spectrum of the white light implemented in the white light emitting device, an irradiance at the central wavelength of light emitted from the first light emitting diode is less than that at a peak wavelength of blue light emitted 
Regarding claim 2, Hawkins teaches the white light and light emitted from the second light emitting diode mixed and emitted to the outside (¶ [0083]).
Regarding claim 3, Hawkins teaches the second light emitting diode configured to emit light having a central wavelength of about 405 nm (¶ [0068]).
Regarding claim 4, Hawkins teaches the wavelength converter comprising a phosphor or a quantum dot (¶ [0076]).
Regarding claim 5, Hawkins teaches light emitted from the second light emitting diode (256D) emitted to the outside without passing through the wavelength converter (¶ [0076]).
Regarding claim 6, Hawkins teaches the first light emitting diode (256A) configured to emit light having a central wavelength in a range of about 400 nm to about 420 nm (¶ [0068]); and the first and second light emitting diodes (256A, 256D) configured to emit light having a wavelength different from each other (¶ [0076]).
Regarding claim 7
Regarding claim 8, Hawkins teaches the lighting apparatus comprising a greater number of first light emitting diodes (256A-C) than the second light emitting diode (256D).
Regarding claim 9, Hawkins teaches an irradiance of light generated by the at least one second light emitting diode and emitted to the outside is less than or equal to 1 W/m2 (¶ [0054]).
Regarding claim 10, Hawkins teaches a circuit board on which the first light emitting diode and the second light emitting diode are mounted (¶ [0058]).
Regarding claim 11, Hawkins teaches a location information receiver for receiving first location information; and a controller for receiving the first location information from the location information receiver and controlling a dose of light emitted from the white light emitting device; wherein the controller calculates a dose of light to be emitted by the white light emitting device based on the first location information, and controls the white light emitting device to emit light in an amount equivalent to the dose (¶s [0060]-[0062]).
Regarding claim 12, Hawkins teaches the controller capable of calculating an appropriate dose based on the first location information provided by the location information receiver, and controlling the light source to emit the appropriate dose (¶ [0062]).
Regarding claim 13, Hawkins teaches the location information receiver capable of calculating second location information of the lighting apparatus; and the controller capable of receiving the second location information, and calculating a dose of external light and an appropriate dose at the place where the lighting apparatus is located, and 
Regarding claim 14, Hawkins teaches the controller capable of calculating time information from the first location information and controlling the dose of light to be emitted by the white light emitting device according to the time information (¶ [0062]).
Regarding independent claim 15, Hawkins teaches a lighting apparatus (Fig. 1) comprising a first light emitting unit (Fig. 1, Element 58) comprising a first light emitting diode (Fig. 6B, Element 256A) configured to emit light having a central wavelength in a range of about 300 nm to about 420 nm (¶ [0068]) and a first wavelength converter (¶ [0076]); a second light emitting unit (Fig. 1, Element 58) comprising a second light emitting diode (Fig. 6B, Element 256A) configured to emit light having a central wavelength in a range of about 300 nm to about 420 nm (¶ [0068]) and a second wavelength converter (¶ [0076]); a third light emitting unit (Fig. 1, Element 58) comprising a third light emitting diode (Fig. 6B, Element 256A) configured to emit light having a central wavelength in a range of about 300 nm to about 420 nm (¶ [0068])and a third wavelength converter (¶ [0076]); and at least one secondary light emitting diode (Fig. 6B, Element 256D) configured to emit light having a central wavelength in a range of about 400 nm to about 420 nm (¶ [0068]), wherein each of the first, second, and third wavelength converters includes a blue wavelength conversion substance for converting light emitted from the corresponding light emitting diode into blue light, respectively (¶ [0076]).  The Examiner notes that the manner of operating the device does not differentiate apparatus claim from the prior art (MPEP § 2114 (II)).  Since Hawkins teaches each of the structural limitations of the claimed invention, the recitation “in 
Regarding claim 16, Hawkins teaches each of the first to third wavelength converters including a green wavelength conversion substance for converting light emitted from the first light emitting diode into green light and a red wavelength conversion substance for converting light emitted from the first light emitting diode into red light (¶ [0076]).
Regarding claim 17, Hawkins teaches the first, second and third light emitting diodes emitting light having a central wavelength in a range of about 400 nm to about 420 nm (¶ [0068]).
Regarding claim 18, Hawkins teaches light that has been wavelength-converted by the wavelength converter and light emitted from the secondary light emitting diode (256D) mixed and emitted to the outside (¶ [0083]).
Regarding claim 19, Hawkins teaches the mixed light as white light (¶ [0076]).
Regarding claim 20
Regarding claim 21, Hawkins teaches the first light emitting unit, the second light emitting unit and the third light emitting unit are configured to emit white light having different color temperatures (¶ [0069]).
Regarding claim 22, Hawkins teaches the first light emitting unit, the second light emitting unit, and the third light emitting unit configured to be driven independently from one another (¶s [0045]-[0048]).
Regarding claim 23, Hawkins teaches a greater number of the first, second, and third light emitting diodes (256A-C) disposed than the secondary light emitting diode (256D).
Regarding claim 24, Hawkins teaches a circuit board on which the first, second, and third light emitting diodes and the second light emitting diode are mounted (¶ [0058]).
Regarding independent claim 25, Hawkins teaches a lighting apparatus for sterilizing a pathogenic microorganism comprising a white light emitting device including a first light emitting diode (Fig. 6B, Element 256A) and a wavelength converter to implement white light (¶ [0076]), wherein the first light emitting diode (256A) is configured to emit light having a central wavelength in a range of about 400 nm to about 420 nm (¶ [0068]); the wavelength converter includes a plurality of wavelength conversion substances to convert light of the first light emitting diode into white light (¶ [0068]); the lighting apparatus is configured to emit the white light implemented in the white light emitting device to the outside (¶ [0069]). The Examiner notes that the manner of operating the device does not differentiate apparatus claim from the prior art (MPEP § 2114 (II)).  Since Hawkins teaches each of the structural limitations of the 
Regarding claim 26, Hawkins teaches the first light emitting diode (256A) configured to emit light having a central wavelength of about 405 nm (¶ [0068]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jones (US 10,309,614) teaches a light directing element).  Peterson (US 2016/0030610) teaches a disinfecting light fixture.  Winslow (US 10,617,774) teaches a cover with disinfecting illuminated surface.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461.  The examiner can normally be reached on Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        13 June 2021